In an action for a judgment, inter alia, declaring that the defendant County of Orange must reimburse plaintiffs for their postarraignment transportation of prisoners to the Orange County jail and that the defendant County of Orange is responsible for future expenses incurred by the plaintiffs in transporting prisoners to the Orange County jail, defendants appeal from a judgment of the Supreme Court, Orange County (Slifkin, J.), dated December 11, 1980, which, inter alia, granted plaintiffs’ motion for summary judgment for declaratory relief and money damages and declared, inter alia, that the Sheriff of Orange County has the duty to transport prisoners lawfully committed to his custody by the Village Courts of Walden and Washingtonville. Judgment affirmed, without costs or disbursements. It is conceded that there is one county jail in Orange County, with more than 45 local criminal courts from which defendants may be remanded. It is likewise undisputed that the Sheriff’s Department is unable to assign deputies to each of these courts and, as a result, transportation of each of these defendants is accomplished by local law enforcement agencies. The various jurisdictions involved in maintaining these local criminal courts have asked the county for reimbursement for the expense of such transportation and the county has refused such reimbursement in each instance. Since we have determined that the Sheriff of Orange County has primary responsibility for transporting prisoners lawfully committed to his custody by the various courts of Orange County, the cost of such transportation is lawfully a county charge and the plaintiffs in this instance are entitled to reimbursement for such expenses (see City of Newburgh v County of Orange, 85 AD2d 591). Lazer, J. P., Gulotta, Margett and Bracken, JJ., concur.